AO 2453 (Rev. 02/[8) Judgment iii a Crimiiial Case
Sheet l

 

UNITED STATES DISTRICT COURT

District of Montana

 

 

 

 

     

   

 

UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
v. )
STACEY JAMES WONDRA § Case Number: CR 18-8'|»BLG-SPW-02

) UsM Number: 54938-046
)
) Cammi Woodward (Appointed)
) Defendant’s Attorney

THE DEFENI)ANT:

M pleaded guilty to count(s) 3

|:l pleaded nolo contendere to count(s)

which Was accepted by the court.
|:I was found guilty on count(s)
after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense M_S_e_§_l@§

_ 1__8:92236; 9_24&\2 _ i_i_-'a|¢se Statement |I§:u_r_irig 'I§i`r§a_rm_s Transac_tiori _' ii ` ' n 359/2018 ;

The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

|:| The defendant has been found not guilty on count(s)

Count(s) 2 |E' is |:l are dismissed on the motion of the United States.

 

_ . lt is ordered that the defendant must notify the Uii_ited States attorney for this district within 30 da s of_any change of name, residence,
or mailing address until.all fines, restitution, costs, and special assessments imposed hy this judgment are fu ly paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

ma%/

Susan P. Watters, District Judge

4/4/2019
Date of mposition ofJudgment

 

-/§i§ii§ture of.ludge

 

Name and Title of.ludge

APR _i ina

Clerk. U 3 District Court 4/4/2019

 

District Oi Nlontaiia Dme
Bi|liiigs

AO 2458 (Rev. 02/]8) Judgment in Criminal Case
Sheet 2 - lmprisonment

Judgment _ Page 2 of
DEFENDANT: STACEY JAMES WONDRA
CASE NUMBER: CR 18-81-BLG-SPW-02

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

time served

|:l The court makes the following recommendations to the Bureau ofPrisons:

m The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district:

l:l at l:i a.m. |:l p.m. on

 

i:l as notified by the United States Marshal.

l:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

I:l before 2 p.m. on

 

l:l as notified by the United States Marshal.

|:l as notified by the Probation or Pretrial Services Ottice.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNl'I`ED STATES MARSHAL
By

 

DEPU'l`Y UNITED STATES MARSHAL

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3 - Supervised Release

Judgment_~Page _3__ of 4

DEFENDANT: STACEV JAMES WONDRA
CASE NUMBER: CR 18-81-BLG-SPW-02

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
1 year

MANDATORY CONDITIONS

1_ You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

l:] The above drug testing condition' is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check ifappli'cable)
4, |:| You must make restitution in accordance with 18 U S C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (checlc ifapplicable)
S. ij You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6- m You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U. S. C. § 20901, et seq ) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

7_ l:l You must participate in an approved program for domestic violence. (check fapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 245B (Rev. 02/18) Judgment in a Crimjnal Case

Shcet 3A _ Supervised Release
Judgment_Page 4 of 7

DEFENDANT: STACEY JAN|ES WONDRA
CASE NUMBER: CR 18-81-BLG-SPW-02

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.

11.
12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
fi'ame.

Aiier initially reporting to the probation office, you Will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you fi'orn
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation oHicer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours. ,
You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions, For further information regarding these conditions, see Overview of Probation and Supervised
Release Canditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

AO 24SB(Rev. 02/18) .Iudgment in a Criminal Case
Sheet 3D - Supervised Release

Judgment_Page 5 of f

DEFENDANT: STACEY JAMES WONDRA
CASE NUMBER: CR 18-81-BLG-SPW-02

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall submit their person, residence, place of employment, vehicles, and papers, to a search, with or
without a warrant by any probation officer based on reasonable suspicion of contraband or evidence in violation of a
condition of release. Fai|ure to submit to search may be grounds for revocation. The defendant shall warn any other
occupants that the premises may be subject to searches pursuant to this condition. The defendant shall allow seizure of
suspected contraband for further examination

2. The defendant shall participate in a program for mental health treatment as deemed necessary by the United States
Probation Ofncer, until such time as the defendant is released from the program by the probation oft`lcer. The defendant is
to pay part or all of the cost of this treatment, as directed by the United States Probation Oche.

3. The defendant shall utilize one primary physician and one pharmacy to prescribe, dispense and monitor all necessary
prescription medication The defendant shall notify any treating physician/facility of a history of substance abuse. The
defendant shall allow third party disclosure to any treating physician/facility regarding the defendants history of substance
abuse.

4. You must take all mental health medications that are prescribed by your treating physician.

5. The defendant shall participate in and successfully complete a program of substance abuse treatment as approved by
the United States Probation Oflice, until the defendant is released from the program by the probation ofticer. The
defendant is to pay part or all of the cost of this treatment as directed by the United States Probation Oft`ice.

6. The defendant shall abstain from the consumption of alcohol and shall not enter establishments where alcohol is the
primary item of sale.

7. The defendant shall participate in substance abuse testing, to include not more than 365 urinalysis tests, not more than
365 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of supervision The
defendant shall pay all or part of the costs of testing as directed by the United States Probation Oflice.

8. The defendant shall not possess, ingest or inha|e any toxic substances such as, but not limited to, synthetic marijuana,
kratom and/or synthetic stimulants such as bath salts and spice, that are not manufactured for human consumption, for the
purpose of altering the defendant's mental or physical state.

9. The defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or possess a medical
marijuana card or prescription.

10. The defendant shall surrender their medical marijuana card to United States Probation.

AO 2458 (Rev. 02/18) Judgment in a Criminal Case

Sheet 5 a Criminal Monetary Penalties

Juc!gment _ Page 6 of 7

DEFENDANT: STACEY JA|\/l ES WONDRA
CASE NUMBER: CR 18-81-BLG-SPW-02

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fiiie Restitution
TOTALS $ ‘lO0.00 S S 3
1:] The determination ofrestitution is deferred until . Ari Aiiieiiden' Judgmeiit iii n Crl`iiii`iiri! Crise (A0245C) will be entered
after such determinationl
l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
lf the defendant makes a partial payment, each pa§ee shall receive an approximately ro ortioiied ayment, unless specified otherwise in
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.
Nanie of Pavee Total Loss** Restitution Ordered _Priority or Percentage
TorALs s O-OO s O-OU
Restitution amount ordered pursuant to plea agreement S
The defendant must pay interest on restitution and a fmc of more than 32,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612({`). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 361 Z(g).
|:| The court determined that the defendant does not have the ability to pay interest and it is ordered that:

l:] the interest requirement is waived for the |:I fine l:l restitutionl

l:| the interest requirement forthe ['_'] fine E| restitution is modified as follows:

* Jus_tiee for Victims ofTral`fiekinv Act 01`2015, Pub. L. No. l 14~22. _ g _
** Findirigs for the total amount of?losses are required under Chaptcrs 109A, l 10, l lOA, and l 13A of Title 18 for offenses committed on or
after Septcmbci' 13, 1994, but before April 23, 1996.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 6 _ Schedule of Payments
Ji.idgn'ient _ Page ; of 4
DEFENDANT: STACEY JAN| ES WONDRA
CASE NUMBER: CR 18-81-BLG-SPW-02

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A g Lump sum payment of $ 100-00 due immediately, balance due
[:| not later than , Ol'

m in accordance with |:| C, |:| D, |] E,or M Fbelow; or

B [l Payment to begin immediately (may be combined with l] C, l:l D, or |:l F below); or

C [:l Payment in equal (e.g.. weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date Of this judgment; Or

D |:l Payment in equal (e.g., weekly, monthly, quarterly) installments of S over a period of
(e.g., months oryears), to commence (e,g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E |:| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F m Special instructions regarding the payment of criminal monetary penalties:

Criminal monetary penalty payments are due during imprisonment at the rate of not less than $25.00 per quarter,
and payment shall be through the Bureau of Prisons’ Inmate Financial Responsibility Program. Crimina| monetary
payments shall be made to the C|erk, United States District Court, James F. Battin U.S. Courthouse, 2601 2nd
Ave North, Ste 1200, Bi||ings, MT 59101.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, pa ent of criminal monetary penalties is due during
th_e period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l] Joint and Several

Defendant and Qo-Defendant Names and Case Nurnbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

l:l The defendant shall pay the cost of prosecution

|:l

The defendant shall pay the following court cost(s):

l:l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) .TVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and coi.u't costs.

